Title: To Benjamin Franklin from William Strahan, 18 August 1763
From: Strahan, William
To: Franklin, Benjamin


Dear Sir
Bath August 18. 1763.
I had the favour of yours of June 28th from New York last Friday. Next Morning I set out for Salisbury, where I had a little Business, and yesterday came from thence to this place, where my Wife has been these Six Weeks for her health, and I thank God not without Effect, for I found her greatly recruited. Here I propose to stay a few days, and leave her some Weeks longer, as the Waters agree so well with her. In the mean time, as there are two Ships to sail next Week for Philadelphia I take the first Opportunity of writing to you, and telling you all the News that at present occurs to me, that you may receive all the Satisfaction that is in my power to give you.
You have seen, in general, by the public papers, what a Cry is raised against the peace, and how unpopular it has rendered Lord Bute. I wish I cou’d say, that making this peace was Lord B’s only fault, for I agree with you in thinking it a very good one. But I am sorry to tell you, that my Countryman has shewn himself altogether unequal to his high Station. Never did a Ministry, in our Memory, discover so much Weakness. They seem to have neither Spirit, Courage, Sense, nor Activity, and are a Rope of Sand. Of Course the essential Interests of the Nation are neglected. Lord Bute, with even an enthusiastic desire to promote the Glory and Prosperity of this Country, can never more take the Lead. He continues to see no body, and seems vastly pleased that he has shaken off that Burden to which his Shoulders was so unequal. But that he had any Intention of giving up, to my Certain Knowledge is not true, tho’ it was given out by his Friends: And the last Speech he made in the House of Peers, which I heard, demonstrated beyond all doubt, that he had then no Thoughts of Resigning. But that Speech appears since to have proceeded from Pride, and not from true Strength of Mind, in which he is, it seems, remarkably deficient, being subject to a very great Inequality of Spirits. From all this you may easily conceive, we are in a very unaccountable and untoward Situation. Here is a Young, virtuous, British King, who can have no Interest separate from that of his People, and who, tho’ not possessed of any striking Talents, or any great Degree of Sagacity, yet having much Good Nature, and a Disposition to please, rendered, in the beginning of his Reign, singularly unpopular; and a Minister, hating Corruption, abhorring Hypocrisy, and having the Prosperity of his Country really at heart, the Object of universal Disgust. If you ask me how this comes about? The Reason is obvious. The Number of Places, and of Candidates for them, are very unequal. Of Course, it requires great knowledge of Men in the Minister of this Country, to balance Parties, and keep things quiet. Of this Knowledge Lord Bute is totally destitute, and was his temper suitable, which it is not, it is too late for him to learn. This Ignorance of the world, with a Timidity altogether inexcusable, has encouraged the Opposition to go lengths hitherto unprecedented. You see with what a high hand Mr. Pitt carries it with his Constituents, for presuming to differ from him their Representative, in regard to the Peace. Did you ever before hear of such an Instance of Arrogance? And what are we to expect, think you, if we again come under the Dominion of this imperious Tribune of the People. His Clodius Wilkes, the most profligate of Men, is in high Spirits since the Trial of the Messengers, which I was not present at. I expected no pleasure from that Transaction, having no desire to be a Witness of that Incendiary’s temporary Triumph. In this Light only I considered it, for as to the liberty of the Press, I never thought it in any Danger, but from it’s too great Licentiousness. The Judge acted throughout the whole of these Trials, with a Partiality which I little expected from one of his Ability and Integrity. He is carried away with the Popularity this behaviour brings him; but I am much mistaken if he will not some time hence, be ashamed of the Part he has taken on this Occasion. The Damages given by the Jury were enormous, and seem intended to mark in the strongest Manner their Contempt of the Government.
The Opening of next Session of Parliament will certainly be attended with much Confusion and Embarrasment, and during the Convulsion, the Power will devolve into some other hands; probably into Mr. Pitts, if some other Leader, whom we do not now dream of, does not start up. But I believe you will agree with me in thinking it extremely dangerous to the Interest of this Country, to have Mr. Pitt, or any one Person, trusted with so unbounded a Sway, as coming in in this manner must necessarily give him; more especially Pitt, of whose honesty I entertain no good Opinion, and whom I strongly suspect to be a secret Abettor and Fomentor of the present unreasonable Discontents, and of that Contempt with which the King and his Government hath of late been treated. The Opposition are very busy gathering their Strength together and are really formidable, On Behalf of the Ministry, if it may be called one, which is entirely without form, nothing is going forward. They seem to console themselves with the Distance of the danger, and I suppose do not mean to stand their ground. In this Situation, are you not under some Apprehensions for the King, unless some able and honest Men step forth, in the critical moment, and rescue him from the Jaws of Faction? In my mind the danger is greater than most People seem to apprehend; and I wish from my heart something may interpose to divert the Storm. Unhappily for us, as well as for himself, his Majesty discovers no Talents that give us Room to hope he will ever make a shining Figure, or be able long to preserve his own Independency, amidst contending Factions, and ’tis a great Pity; for nobody can possibly mean better. To give you a Trait by the bye, of the Sagacity of Lord Bute in regard to him. T’other day, I was at Mr. Adams’s the Architect, when he shewed me his Dedication to the King to be prefacd to his Ruins of Dioclesian’s Palace, in which he praises his Majesty for his Knowledge in the art of drawing. To this I objected as a Fact very improper to tell the World, since a Prince ought certainly to be better employ’d, than in such trifling Amusements. But I was told both the King and Lord Bute had already seen it, and highly approved of it, as expressive of just praise without Flattery. Such are the Effects of a Prince being educated, under a Man who is himself ignorant of the World. Lord Bute’s Brother Mr. Stewart Mackenzie is Viceroy of Scotland, and is at present there: He too is a weak timid Man, and is suffering the Affairs of [the] Kingdom to run into the greatest Confusion, which the late Duke of Argyle used to manage with the greatest facility. John Home is made Conservator of the Scots’ Privileges in Holland, a Sinecure of £300 a Year, which gives universal Disgust, as that place was always in use to be bestowed on some eminent Merchants. Lord Bute’s Resignation has thoroughly disconcerted his Friends there, and inspired his Enemys every where with fresh Courage and can you believe it, he is more unpopular in Scotland than here. Before I have done with John Home, I wou’d just observe how very strange and singular it is, for so inconsiderable a man (and a Worthy Man too) to have had it in his power to do so much Mischief. From this Man did Lord Bute take his Opinion too frequently of Men and things. I say, from this Man, as ignorant of the World, and the ways of Business, as a new born Infant. Dr. Robertson was in Town lately. He is made Historiographer to the King, with a Salary of £200 a Year for Life. He is to quit his Church (not his Principality) and as soon as he has finished his History of Charles the Vth, is to set about writing the History of England, for doing which he is to be assisted with all the Public Records and every other help that can be procured, at the public Expence. This makes Robertsons Fortune and he deserves it, for he has much true Merit, both as a Man and a Writer.
Major General Beckwith (who is married, you know, to a Daughter of Dr. Wisharts) is now here, and tells me the Hereditary Prince, who is to have our Princess Augusta, is by far the most accomplished Gentleman of his Years, he ever saw. Beckwith is very sensible and seems to know the State of Affairs on the Continent extremely well. He tells me the King of Prussia (in whose Service you know he is) is in every Shape in a better Plight, than at the Commencement of the War, that his Army is 200,000 Strong, that his Finnances are in excellent Order, and that his own Subjects have suffered very little, his Army having all along consisted chiefly of Forreigners. He gave me a long Detail of the excellent Oeconomy of his Government, shewed me with what care he collected his Revenues by appropriating such a District, for the payment of such a Number of Troops &c., which is done almost [torn; about eight lines missing entirely] to the [torn] Life, which was usually [torn] Remonstrance against pas[sage torn] the Chancellor put the Seal [torn] the first thing Lord North [torn] of the Chancellor for so doing [torn].
Thus are our [torn] method is not speedily [torn] the Liberty and Happiness of [torn] force of all our Foreign En [torn] as well as men, to possess no Happiness without Alloy. By the Bye, has not our Constitution undergone some unperceived Alteration, when a Minister cannot keep his ground, even with a Majority of three to one, in the House of Commons? Does this arise from the great Increase of Power and Property without Doors, or from what other Cause?
I wrote to the Governor and Mr. Hall, just before I left London. Remember me most kindly to them both, and be so good as shew this to Mr. Hall, as he likes Politics, and tell him I have just now received his Letter of July 6th, by the Mary and Elizabeth Hardie, inclosing a Bill of loading for Two Thousand Dollars, which I shall answer by the next Ship. All his former letters I have already acknowledged the Receipt of.
I hope I have now made some Amends for my late Silence, as I have told you every thing I can recollect. Not an hour have I spent on Cribbige, since you left us, nor shall it cost me one till you return, which I hope you still seriously think of. If the Arguments I have formerly adduced have no Weight, I am sorry for it, for I think they are strong and unanswerable. I not only wish your own health, ease, and happiness, but that of all you are concerned in. I see with Particular Pleasure how well received your Son is in his Government the Continuance of which I am satisfied he has Sagacity enough, with your assistance, to deserve and Secure.  My Wife Joins me in most affectionate Compliments to you and Mrs. Fr: Mr. and Mrs. Hall and all Friends. I am my Dear Sir with unalterable Esteem Your most Obedient Servant
Will: Strahan
P:S: A new Indian War, is really terrible, but I hope proper measures will be taken, most effectually to extinguish it, and to prevent such dissagreable Interruptions, to the Encrease and prosperity of our Colonies for the future.
